The People concede, and we agree, that it was error to summarily deny the defendant’s request for a Wade hearing with respect to witnesses Sergio Alvarez and Hector Tosté. A canvas of a crime area with Alvarez in the police car, during which Alvarez spotted the defendant, was an "identification procedure undertaken at the 'deliberate direction of the State’ ” (People v Dixon, 85 NY2d 218, 223, citing CPL 710.30). Consequently, the suppression court’s summary denial of the defendant’s request for a Wade hearing to inquire into the circumstances surrounding Alvarez’s identification was improper (see, People v Dixon, supra, at 220). In addition, the so-called "point-out” identification of the defendant made by Tosté, which took place when he observed the defendant in the rear seat of a police vehicle, does not fit into the category of confirmatory viewings which are recognized as exceptions to the general requirement of a Wade hearing (see, People v Dixon, supra, at 223-224; People v Wharton, 74 NY2d 921).
There is, however, no need to conduct a Wade hearing with respect to the identification of the defendant by the witness Anthony Porter since the record establishes that the defendant and this witness were previously known to one another (see, People v Dixon, supra; People v Gissendanner, 48 NY2d 543). O’Brien, J. P., Copertino, Santucci and Krausman, JJ., concur.